                Case 1:19-cr-10312-LTS Document 136 Filed 10/06/20 Page 1 of 1




Memorandum
To:     Honorable Leo T. Sorokin, U.S. District Judge

From: Justin Prophet, Senior U.S. Probation Officer

CC:     William Bloomer, AUSA; Ian Gold, Defense Attorney

Date:   October 6, 2020

Re:     Matthew Haviland, Dkt. 19-CR-10312
        Request for a Status Conference


Your Honor, the purpose of this memorandum is to request a status conference on or before October 14, 2020.
This officer requests a status conference in order to provide an update to the Court about Mr. Haviland’s upcoming
transition to supervised release, discuss actions taken thus far regarding his treatment and housing needs, and
make recommendations to meet the Court’s intent.

This officer requests a status conference on or before October 14, 2020 because Mr. Haviland is expected to
complete his custodial sentence on October 16, 2020. If Your Honor agrees to grant this request, please make the
corresponding notation in the space below.


[ ] Status Conference to be Scheduled

[ ] Other


                                                                                 Honorable Leo T. Sorokin
                                                                                 U.S. District Judge

                                                                                 Date:

Reviewed & Approved by:

/s/ Jeffrey R. Smith

Jeffrey R. Smith
Supervising U.S. Probation Officer
Date 10/6/2020




            1
